Citation Nr: 0311170	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right wrist.

2.  Entitlement to an evaluation in excess of 10 percent for 
a disability of the right forearm with limitation of motion 
of the wrist.


REPRESENTATION
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2000, the Board remanded this matter for further 
evidentiary development.  Upon review of the record, the 
Board concludes that such development was accomplished 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In or about July 2000, the veteran filed claims of service 
connection for dizziness and insomnia.  As these issues have 
not been adjudicated specifically, the Board refers such 
matters to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  The veteran is not shown to be suffering from CTS.

3.  The veteran's right forearm disability is manifested by 
no more than dorsiflexion that is less that 15 degrees or 
palmar flexion that is in line with the forearm




CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  CTS was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right forearm disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.7, 4.71, 
Diagnostic Code 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits enumerated 
above.  The discussions in the rating decision, statement of 
the case, supplemental statements of the case, and Board 
remand have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, by December 2001 supplemental statement of 
the case, the veteran was advised of the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, VA and private medical records, and 
several relevant VA examination reports.  As the record shows 
that the veteran has been afforded VA examinations in 
connection with her claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On March 1987 enlistment medical examination, CTS was not 
noted.  The veteran herself did not report CTS on the 
corresponding report of medical history.  

In August 1990, the veteran's right arm was injured in an 
automobile accident.  That month, she underwent surgery.  
Right arm tendons appeared to be intact, and neurocvascular 
bundles were intact.  There was some maceration of the 
anterior forearm muscles.  Extensive degloving injury of the 
right forearm was diagnosed.

On January 1991 report of medical history, the veteran did 
not report CTS or symptoms associated with such.

On February 1995 VA medical examination, the examiner noted 
scarring on the right forearm and mechanical limitation of 
extension of the right wrist due to scarring.  However, the 
examiner stated that there was no neurologic damage.  

By March 1995 rating decision, the RO granted service 
connection for residuals of a right arm injury and assigned 
an evaluation of 10 percent.

December 1996 VA medical records reflected a diagnosis of 
right CTS.  

A March 1997 VA medical record reflected a diagnosis of right 
CTS.  

A July 1995 private medical examination report indicated 
normal motor conduction velocity of the right median and 
ulnar nerves.  The studies performed yielded normal results, 
and there was no evidence of nerve entrapment proximally or 
distally.

By July 1997 rating decision, the RO denied an increased 
rating for the veteran's right arm and wrist disability, 
which was continued as 10 percent disabling.  The RO also 
denied service connection for right CTS.

On December 1997 VA orthopedic examination, the examiner 
indicated that the veteran was right handed.  There was no 
evidence of right arm bone or muscle damage, and there was no 
right arm weakness or atrophy.  Right elbow range of motion 
was from zero to 140 degrees, and there was no right elbow 
swelling, fluid, heat, erythema, tenderness, crepitus, or 
laxity.  Examination of the right wrist revealed no swelling, 
fluid, heat, erythema, tenderness, crepitus, or laxity.  
Right wrist range of motion was from zero to 40 degrees of 
dorsiflexion, and palmar flexion was from zero to 75 degrees.  
Ulnar deviation was from zero to 40 degrees, and radial 
deviation was from zero to 20 degrees.  She had a normal grip 
and grasp and normal fine and gross manipulations.  
Neurologic examination was normal.  The examiner diagnosed 
status post laceration of the right elbow, wrist, and hand.  

On August 1998 VA peripheral nerves examination, the 
examiner's impression was of a normal neurologic examination.  

On July 2000 VA orthopedic examination, the examiner noted 
that examination of the right wrist was "entirely normal."  
No functional impairment of the right wrist was found.  Right 
wrist range of motion was from zero to 60 degrees of 
dorsiflexion, zero to 70 degrees of palmar flexion, radial 
deviation of zero to 20 degrees, and ulnar deviation of zero 
to 20 degrees.  An X-ray study of the right wrist revealed no 
evidence of fracture or discernible arthritic change.  

On April 2001 VA neurologic examination, the examiner 
indicated no right wrist swelling, fluid, heat, erythema, 
tenderness, crepitus, or laxity.  The examiner indicated that 
there was no evidence of CTS.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Service Connection  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2002), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2002).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2002).

In cases where an initially assigned disability evaluation 
has been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 12 Vet. App. 119, 126-28 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

In determining the degree of limitation of motion, 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

As to joints, in particular, the factors of disability reside 
in reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Court has been held that consideration of functional loss 
due to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).




Analysis

Service connection for right CTS

The Board acknowledges that the veteran has had diagnoses of 
CTS.  However, on comprehensive July 2000 VA medical 
examination that included an X-ray study, no CTS was found.  
Service connection can only be granted where a disability has 
manifested.  38 C.F.R. § 3.303; Brammer, supra.  Because the 
veteran does not suffer from CTS, service connection for that 
disability cannot be granted.  Id.; 38 C.F.R. § 3.303.

The veteran might indeed suffer from right wrist pain.  
Service connection, however, cannot be granted based on pain 
alone.  Sanchez-Benitez, supra.  

The Board notes that the veteran believes that she suffers 
from CTS.  However, because the evidence does not reflect 
that she is a medical professional, her opinion is not one 
upon which the Board may rely in rendering its decision.  
Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in July 2000, a VA examiner opined that 
she did not suffer from CTS.  The evidence to the contrary is 
conclusory and unsubstantiated.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C. § 5107.

Increased rating for a right forearm and wrist disability 

At the outset, it should be noted that in addition to the 
rating for the veteran's rating for right forearm disability 
with limitation of motion of the wrist, a separate 10 percent 
evaluation is in effect for a tender scar of the right 
forearm.  That rating is not in contention.

The veteran's right forearm and wrist disability is rated 10 
percent disabling under Diagnostic Code 5215, which provides 
that a 10 percent evaluation is warranted for dorsiflexion of 
the wrist limited to 15 degrees and/or palmar flexion limited 
in line with the forearm.  These evaluations apply to both a 
major and minor joint, and this code section does not provide 
for a higher evaluation.  38 C.F.R. § 4.71a.  As the veteran 
is receiving the maximum evaluation available under this 
code, no increase is warranted under.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  The Board notes that normal wrist 
dorsiflexion (extension) is 0 degrees to 70 degrees; normal 
palmar flexion is 0 degrees to 80 degrees; normal ulnar 
deviation is 0 degrees to 45 degrees; and normal radial 
deviation is 0 degrees to 20 degrees.  See 38 C.F.R. § 4.71, 
Plate I.  The veteran's right wrist range of motion closely 
approximates these standards.  

Ankylosis of the wrist of the major upper extremity warrants 
an evaluation of 30, 40 or 50 percent, depending upon the 
position of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  The veteran does not suffer from ankylosis of the 
right wrist.  Therefore, Diagnostic Code 5214 is not for 
application.  

There is no indication that the veteran's right elbow has 
suffered injury or residuals thereof.  An evaluation under a 
code pertinent to the right elbow is not for application.  
Similarly, there is no evidence of right hand injury.  Thus, 
an evaluation under a code pertinent to the hand or fingers 
is not warranted.

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the Court's ruling in DeLuca, supra.  The 
provisions of 38 C.F.R. § 4.59 have also been considered.  In 
that regard, the Board notes that on medical examinations, no 
functional limitation was found, nor were swelling, crepitus, 
heat, or laxity.  Hence, the Board finds that an additional 
evaluation for pain and limitation of function under these 
codes is not appropriate in this instance.  The veteran has 
already been maximally compensated for her service-connected 
disability under Diagnostic Code 5215.  Thus, she has already 
been compensated for any functional loss and painful motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate her for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(200s) whether or not raised by the veteran, as required by 
Schafrath.  However, the Board finds no basis on which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of right upper 
extremity disability not contemplated in the currently 
assigned 10 percent rating permitted under the Schedule.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

